Citation Nr: 1747596	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to July 1982 and from July 1982 to February 1984.  The Veteran's period of service from July 1982 to February 1984 was deemed dishonorable for VA purposes. 

This matter is before the Board of Veterans' Appeals Board (Board) on appeal from a November 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

A Notice of Disagreement (NOD) was filed in December 2011.  A Statement of the Case (SOC) was issued in October 2012.  A substantive appeal (VA Form-9) was filed in October 2012.

A Travel Board hearing was held before the undersigned in August 2017.  The transcript of the hearing is associated with the claims file.

The Board remanded the instant matter in September 2013, August 2014, and February 2017 for additional development, including for the purposes of obtaining a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran entered service with a pre-existing right knee condition manifested by fracture of the tibia with residual scars.

2.  The Veteran's pre-existing right knee condition manifested by fracture of the tibia with residual scars did not undergo an increase in disability during service.



3.  The Veteran's degenerative joint disease of the right knee is related to the pre-existing right knee condition which did not manifest until many years after the Veteran's discharge from service. 


CONCLUSION OF LAW

The Veteran's pre-existing right knee fracture of the tibia with residual scars was not aggravated by his active military service, and degenerative joint disease of the right knee was not otherwise incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  For the issue decided herein, VA provided adequate notice in VCAA letters dated in May 2011, June 2011, and August 2011.  

The Board also finds that VA satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identifiable service treatment records and post-service VA records and reports, and the latest VA examination afforded the Veteran in October 2014 was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Lastly, the Veteran was afforded an adequate hearing in August 2017, in which the undersigned VLJ kept the record open for 60 days to allow the Veteran to submit any additional evidence.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken, and the Veteran will not be prejudiced as a result of the Board's adjudication of the claim.  
II.  Service Connection

The Veteran seeks entitlement to service connection for a right knee disorder.  The Veteran asserts that he reinjured his right knee several times in service while doing salvage work. 

Service connection will be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases (including arthritis) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a Veteran is discharged from service for medical reasons or when pre-service medical records identify a Veteran's condition prior to service.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought.  The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation."  Id. at 243.  

Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training.  Id.  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation.  Id.  

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 F.3d at 1096; see 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 .  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6.  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's enlistment exam, to his first period of service, dated in June 1977, noted that the Veteran had a pre-existing right tibia fracture injury that occurred in June 1969.  There was a notation that the Veteran had two scars below his right knee.  The Veteran's enlistment record, to his second period of service, dated in June 1982, noted that the Veteran had a pre-existing right patella condition.  

The Board finds that the Veteran entered service with a pre-existing right knee condition manifested by fracture of the tibia with residual scars.  Thus, the Veteran may only bring a claim for service-connected aggravation of that disorder.  The Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. 

In this regard, the record reflects that the Veteran was afforded a VA examination in October 2014.  At the examination, the Veteran stated that he was hit by a car when he was 8 or 9 years old.  He stated that he reinjured his right knee while doing salvage work while in service, resulting in intermittent pain.  The Veteran further stated that his knees give out; that he has pain most of the time; and that he receives treatment in the form of injections.  Similarly, at the August 2017 hearing, the Veteran testified that his knee was deformed, following the car accident, and that he had it operated on.    

The examiner further noted that the Veteran was previously diagnosed, in the 1960s, with a right fracture femur, tibia, and fibula and with right knee degenerative joint disease (DJD) in 2010.  The VA examiner provided that the Veteran's current diagnosis was DJD of the right knee.  The examiner reported that there was no evidence in the Veteran's service treatment records (STRs) that the DJD was present at the time of entrance, nor that it incurred in service.  Additionally, there were no complaints of or treatment for his right knee; and there was no documentation of trauma to or treatment for a right knee condition.  The examiner confirmed, upon a review of his records, that the Veteran was hit by a car as a child, resulting in a fracture of his right tibia, fibula, and femur.  The examiner conducted a series of tests and opined that the Veteran's right knee condition was less likely than not aggravated beyond the natural progression of the preexisting disability, but that the Veteran's current DJD with deformity of the right knee was due to his preexisting trauma as a child.  As rationale, the examiner cited the Veteran's current condition, the lack of medical records attesting to the need to seek medical attention while in service, the lack of further knee problems while in service, and the lack of medical evidence of a knee problem at discharge and immediately afterwards.

The Board finds probative the October 2014 opinion of the VA examiner.  The examiner provided rationale in support of the opinion, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the VA examination report shows the examiner opined that the Veteran's right knee condition was "less likely than not aggravated beyond the natural progression" of the preexisting disability, read as a whole the VA examiner found that there was no credible evidence that the Veteran's pre-existing right knee disability underwent a chronic worsening in service (i.e., increased in disability).  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (providing that the adequacy of medical reports must be based upon a reading of the report as a whole).  In the VA examiner's expert medical opinion, he found it was significant that while the Veteran contended that his knee was symptomatic in service, he ultimately did not require medical intervention which tended to support the finding that the right knee disability did not chronically worsen in service.  Also, no additional trauma was documented in service.  There is no contrary medical opinion evidence of record.  Thus, the Board finds that the Veteran's pre-existing right knee disability underwent no increase in disability in service so the presumption of aggravation does not attach.

In so finding the above, the Board considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology of his right knee disorder, including whether any pre-existing right knee disability underwent a chronic worsening in service as opposed to a temporary or intermittent flare-up.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the nexus issue presented in this case is medically complex because it requires expert knowledge of the body's mechanics and its impact on the knee, and an internal degenerative process affecting a joint.  The Veteran has not shown that he is qualified through education, training, or experience to offer an etiological opinion on this complex medical question.  Therefore, the Board accords his statements regarding the nature and etiology of his right knee disorder no probative weight compared to the detailed VA medical opinion, provided in October 2014, against the claim.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, the VA examiner found that the degenerative joint disease of the right knee is related to the pre-existing right knee condition which did not manifest until many years after the Veteran's discharge from service.  The VA examiner essentially found that the degenerative joint disease is a natural progression of the pre-existing right knee condition which occurred after service.

For the reasons and bases discussed above, service connection for a right knee disorder is not warranted.  


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


